Citation Nr: 0518609
Decision Date: 07/08/05	Archive Date: 09/19/05

DOCKET NO. 03-11 645                        DATE JUL 08 2005

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1. Entitlement to service connection for ganglion cyst of the right wrist.

2. Entitlement to an evaluation in excess of 10 percent for bilateral pes planus, on appeal from the initial grant of service connection.

3. Entitlement to a compensable evaluation for left knee strain, on appeal from the initial grant of service connection.

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from June 1993 to May 2000 and from October 2001 and from September 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of increased evaluations for pes planus and left knee strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's right wrist sprain during service was acute and transitory and a continuing disability was not then present. He has not presented competent medical evidence of a nexus between the current ganglion cyst of the right wrist and active military service.

CONCLUSION OF LAW

Ganglion cyst of the right wrist was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104(c) (West 2002); 38 C.F.R. § 3.303 (2004).

- 2



REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA is applicable in this case. The Act and implementing regulations essentially provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim and also includes new notification provisions.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred to as Pelegrini II , the United States Court of Appeals for Veterans Claims (Court) essentially held that VA must provide notice "upon receipt" and "when" a substantially complete application for benefits is received. The "notice" to the veteran is to include a request for any information and medical or lay evidence that is necessary to substantiate the claim. The "notice" also requires that VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant. VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim. Pelegrini II also mandated that notice precede an initial unfavorable AOJ (agency of original jurisdiction) decision on a service-connection claim. The Court also specifically recognized that where the notice was not mandated at the time of the initial AOJ decision, as is the situation in the veteran's case, the AOJ did not err in not providing such notice specifically complying with 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial AOJ adjudication had already occurred.

For the reasons enumerated below, there is no indication that there is any prejudice to the veteran by the order of the events in this case. See Bernard v. Brown, 4 Vet. App. 384 (1993). Any error in the sequence of events is not shown to have any effect on the case, or to cause injury to the veteran. As such, the Board concludes that any such error is harmless, and does not prohibit consideration of this matter on the merits. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). Furthermore, while the Court has not specified how the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that a notice error of this kind may be non-prejudicial to a claimant. There is no basis for concluding that

- 3 



harmful error occurs simply because a claimant receives VCAA notice after an initial adverse adjudication. See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

The veteran's claim was received in October 2002. A letter from the RO to the veteran dated in October 2002, informed the veteran of VCAA requirements. The record reflects that the veteran and his representative were provided with a copy of the December 2002 rating decision and the April 2003 statement of the case. By way of these documents, the veteran was informed of the requirements for establishing service connection for the ganglion cyst of the right wrist. Thus, these documents provided notice of the laws and regulations, the cumulative evidence already of record, and the reasons and bases for the determination made regarding the claim, which the Board construes as reasonably informing him of the information and evidence not of record that is necessary to substantiate his claim.

By letter dated in March 2005, the RO advised the veteran of the criteria for establishing service connection, the types of evidence necessary to prove his claim, the information necessary for VA to assist him in developing his claim, and the evidence that the RO had received. The veteran was notified of which portion of that evidence he was responsible for sending to VA and which portion of that evidence V A would attempt to obtain on his behalf. The letter suggested that he submit any evidence in his possession. The letter also informed the veteran that at his option, the RO would obtain any non- federal private treatment records he identified as related to his claim, provided he completed, signed, and returned, the enclosed VA Forms 21-4142 to authorize VA to obtain them on his behalf. Clearly, from submissions by and on behalf of the veteran, he is fully conversant with the legal requirements in this case. Thus, the contents of this letter complied with the requirements of38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R.§ 3.159(b) (2004).

As concerns the duty to assist, the RO obtained the treatment records identified by the veteran as relevant to his claim. The Board finds that all necessary development has been accomplished. In this context, his service medical records and a November 2002 VA examination report have been obtained and associated with the

- 4



claims file. The record reflects that the veteran was afforded an opportunity to testify before the Board in April 2005. Neither the veteran nor his representative asserts that there is additional evidence to be obtained or that there is a request for assistance that has not been acted on. All records obtained or generated have been associated with the claim file. The Board finds that the RO has complied with the duty to assist the veteran with the development of his claim. 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2004).

In short, the veteran is well aware of the information and evidence necessary to substantiate his claim, he is familiar with the law and regulations pertaining to his claim, he does not dispute any of the material facts pertaining to his claim, and he has not indicated the existence of any outstanding information or evidence relevant to his claim. See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4,2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (holding that failure to comply with VCAA constitutes nonprejudicial error "[ w ] here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision"). Based on the above, the Board concludes that the defect in the timing of the VCAA notice is harmless error. See generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). See a/so Soyini v. Derwinski, 1 Vet. App. 540,546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning blind adherence in the face of overwhelming evidence in support of the result of a particular case, such adherence will result in unnecessarily imposing additional burdens on V A with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). Therefore, to decide the appeal would not be prejudicial error to the veteran.

Factual Background

Service medical records include a report of medical assessment for purposes of service separation, dated in September 2002, wherein the veteran gave a history of right wrist sprain in November 2001. He indicated that he did not seek treatment

- 5 



for the injury but that it hurts on occasion. On examination the right wrist had full range of motion and there were no current problems noted.

At the November 2002 VA examination, the veteran stated that he injured his right wrist while putting a bag of supplies into a container. He complained of occasional swelling, weakness and pain in the middle of the dorsal surface. He had some limited range of motion. On examination, the right wrist showed no swelling. There was slight tenderness over the dorsal aspect of the wrist. There was a ganglion cyst that measured 1 centimeter round on the dorsal mid surface of the right wrist, especially noticeable with palmar flexion. Dorsiflexion was of the right wrist was 0 to 50 degrees with complaints of pain on the dorsal surface of the wrist. Palmar flexion was to 80 degrees. Ulnar deviation was 0 to 45 degrees and radial deviation was 0 to 20 degrees. This was active, passive, and after fatiguing. X-rays of the right wrist were normal. The examiner diagnosed ganglion cyst of the right wrist.

The veteran presented testimony at a Travel Board hearing in April 2005 about the onset of and the severity of his claimed right wrist disability. He testified that he sprained his right wrist during service but did not report it. He treated the injury with a wrist brace that he purchased himself. A cyst subsequently developed that comes and goes. He testified that currently the cyst was asymptomatic.

Analysis

In order to establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004). Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2004). Service connection may be granted for any disease diagnosed after

- 6 



discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 (1997). It is now well settled that in order to be considered for service connection, a claimant must first have a disability. In Brammer v. Derwinski,3 Vet. App. 223 (1992), the U.S. Court of Appeals for Veterans Claims (the Court) noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Gilpinv. Brown, 155F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service medical records fail to reveal any significant injury to the right wrist, other than the veteran's reported history of wrist sprain. He was not diagnosed as having any chronic disability. The injury was apparently acute and transitory in nature and resolved with treatment, as there are no medical records on file reflecting complaints, evaluation or treatment during service.

Although the veteran's service medical records note a history of right wrist sprain, there is no evidence of current chronic disease process, and the veteran is not currently being treated for a right wrist disability. See Clyburn v. West, 12 Vet.App. 296,301 (1999). That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury. See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App.
268,271 (1997). As such, the veteran's service medical records do not affirmatively establish that a chronic right wrist disability had its onset during active service.

The Board has reviewed all of the evidence of record and does not dispute the November 2002 VA examination findings of a ganglion cyst of the right wrist. However, a ganglion cyst was not shown in service nor has it been causally related to active service thereafter by any physician who based a diagnosis upon an

- 7 



accurate history of symptoms and medical treatment for the same during service. As the veteran's current ganglion cyst has not been medically associated with military service, there is no foundation upon which to allow the claim.

In the absence of proof of incurrence or aggravation during service and a causal connection between present disability and inservice disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet.App. 223,225 (1992). The Board has considered the doctrine of the benefit of the doubt, but the evidence is not so evenly balanced as to raise a reasonable doubt. 38 U.S.C.A. § 5107(b) (West 2002).

In making its determination, the Board has considered the veteran's testimony, which is considered credible insofar as he described his beliefs that he incurred a right wrist disability in service. However, it has not been indicated that he possesses the requisite medical qualifications to opine on a matter involving medical diagnosis or medical causation. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a layperson is generally not competent to opine on a matter requiring knowledge of medical principles, such as causation or diagnosis). The competent evidence in this case does not provide a basis for favorable action on the veteran's claim.

In the absence of competent evidence of a right wrist disability, the preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107(b) (West 2002).

ORDER

Entitlement to service connection for ganglion cyst of the right wrist is denied.

REMAND

The record shows that the veteran was initially examined by VA in 2002, almost 3 years ago. He asserts that his pes planus and left knee are worse than the 2002

- 8 



examination reflects. The Board notes that while the veteran has been previously examined, the principal purpose of the evaluation was to establish service connection. Although the examination report does not on its face appear to reflect any inadequacies in the evaluation of the veteran's service-connected disabilities, the Board believes that in fairness to the veteran, additional development is in order to afford him a new medical examination, particularly, given the passage of time since he was last afforded a VA examination, and the need for more current findings. See e.g. Allday v. Brown,. 7 Vet. App. 517, 526 ( 1995) [where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination]; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].

The examination should include a review of the veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his examination in 2002.

In addition, the veteran is appealing the original assignments of the disability ratings for his service connected pes planus and left knee strain following the award of service connection. In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). Given the foregoing, each disability evaluation must be considered from October 2002 to the present.

Additionally, while the case is in remand status, the RO should provide appropriate notice under the Veterans Claims Assistance Act of 2000 (VCAA). Specifically, the veteran should be informed as to what evidence the V A would obtain, and what

- 9 



evidence he would be responsible for obtaining. See 38 D.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Final adjudication by the Board cannot be undertaken without this notice. See Quartuccio.

Accordingly, the case is REMANDED to the RO for the following development:

1. The RO should take appropriate steps to obtain any pertinent evidence and information identified but not provided by the veteran, to include records of private medical treatment, if the veteran has provided sufficiently detailed information to make such requests feasible. In any case, the RO should document attempts to ensure all contemporary records of pertinent VA treatment or evaluation are associated with the claims file. If the RO is unable to obtain any pertinent evidence identified by the veteran, it should so inform the veteran and request him to submit the outstanding evidence.

2. The veteran should be referred for a VA orthopedic examination to determine the nature and severity of his service connected pes planus and left lrnee disabilities. All indicated tests and studies are to be performed. Prior to the examination, the claims folders must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

With regard to the left knee, the physician should describe in detail all symptoms reasonably attributable to the service-connected left lrnee strain and its current severity. In examining the left knee the examiner should indicate the range of motion expressed in

- 10

degrees, including the specific limitation of motion due to pain, and state the normal range of motion.

The physician should then set forth the extent of any functional loss present in the veteran's left knee due to weakened movement, excess fatigability, incoordination, or pain on use. The examiner should also describe the level of pain experienced by the veteran and state whether any pain claimed by him is supported by adequate pathology and is evidenced by his visible behavior. The examiner should elicit information as to precipitating and aggravating factors (i.e., movement, activity), effectiveness of any pain medication or other treatment for relief of pain, functional restrictions from pain on motion, and the effect the service-connected left knee have upon veteran's daily activities. The degree of functional impairment or interference with daily activities, if any, by the service-connected disability should be described in adequate detail. Any additional impairment on use, or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.

The examiner is to comment on whether the bilateral flat foot disability is:

a) severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; or

b) pronounced, with objective evidence of marked pronation, extreme tenderness of the

- 11 

plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo achillis on manipulation, and whether the disability has or has not improved with the use of orthopedic shoes or appliances.

The examiner also should render an opinion, based upon best medical judgment, as to whether, and to what extent, the veteran experiences likely additional functional loss (beyond that which is demonstrated clinically) due to pain and/or any of the other symptoms of the bilateral flat foot noted above during flare-ups and/or with repeated use. To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.

3. The veteran must be given adequate notice of the date and place of any requested examinations. A copy of all notifications must be associated with the claims folder. The veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims in light of all pertinent evidence and legal authority. With respect the increased rating claims, the RO should also consider the appropriateness of staged ratings, in accordance with the decision of the Court in Fenderson

- 12 



v. West, 12 Vet. App. 119 (1999). If the benefits sought on appeal remain denied, the RO must furnish the veteran and his representative an appropriate supplemental statement of the case to and allow them a reasonable period of time to respond. The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, including VCAA and any other legal precedent.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	RENEE M.PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

- 13 




